IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


HAROLD LEONARD,                    )
                                   )
             Appellant,            )
                                   )      C.A. No. N20A-07-004 ALR
             v.                    )
                                   )
NEW CASTLE COUNTY,                 )
NEW CASTLE COUNTY BOARD )
OF LICENSE, INSPECTION AND )
REVIEW, SHANE MILLER, in his )
Official Capacity as Code          )
Enforcement Officer, and JACK      )
GAHAN, in his Official Capacity as )
Chief Filed Supervisor,            )
                                   )
             Appellees.            )

                          Submitted: March 24, 2021
                            Decided: April 5, 2021

                      Upon Writ of Certiorari from the
          New Castle County Board of License, Inspection and Review
                               AFFIRMED

                        MEMORANDUM OPINION




James H. Edwards, Esquire, Hockessin, Delaware, Attorney for Appellant.

Karen V. Sullivan, Esquire, New Castle County Office of Law, New Castle,
Delaware, Attorney for Appellees.

Rocanelli, J.
      This matter involves a citation issued by New Castle County Department of

Land Use, Division of Code Enforcement to a homeowner for storage of inoperable

vehicles on his property in violation of the New Castle County Property Maintenance

Code.1 Harold Leonard, the owner of the property at issue, has been cited by New

Castle County many times over the past several years. The record reflects that

neighbors have made complaints about the condition of the property at issue. In

addition to the vehicle which is the subject of New Castle County citations for the

storage of inoperable vehicles, the record also includes photographs of the unkempt

condition of the property, including vehicles which have been enveloped by weeds

and vehicle tires with moss growing on them.

      The specific citation at issue here involves a Chevrolet sedan with

VIN#31847J181729 (“Vehicle”). On May 24, 2019, a New Castle County Code

Enforcement Officer (“NCC Enforcement Officer”) issued ticket number 2031353



1
 Section 7.01.001 of the New Castle County Code adopts the International Property
Maintenance Code, 2018 edition, published by the International Code Council, Inc.
as the New Castle County Property Maintenance Code. Section 7.01.002 of the New
Castle County Code makes certain modifications to the International Property
Maintenance Code, 2018 edition, and refers to the sections as “Section PM ___.”
(“Section PM ___” format will be used as the form of citation for the cited provisions
of the Property Maintenance Code.) The Property Maintenance Code specifies
minimum requirements and standards for maintaining premises. (International
Property Maintenance Code 2018 § 101.2 (Scope).)



                                          1
(“Ticket”) to Leonard charging a violation of Section PM 302.8.3 of the New Castle

County Property Maintenance Code for the storage of an inoperable or unregistered

vehicle.2 The Ticket noted the Vehicle was parked in the driveway and did not have

any interior seating (except driver’s seat) or ignition switch and that it was missing

several engine parts. The NCC Enforcement Officer concluded these missing parts

rendered the vehicle inoperable.

      Leonard filed a timely appeal of the Ticket to the New Castle County

Department of Land Use. After an administrative hearing, the hearing officer

concluded that the violation existed at the time the Ticket was issued. Leonard

appealed the decision of the administrative hearing officer to the New Castle County

Board of License, Inspection and Review (“LIR Board”).

      Leonard was represented by counsel at the March 10, 2020 LIR Board

hearing.   The LIR Board considered the testimony of Leonard and the NCC

Enforcement Officer and considered the documentary evidence submitted by

Leonard and New Castle County. The LIR Board issued a decision on June 24, 2020




2
  The New Castle County Department of Land Use, Division of Code Enforcement
(“Code Enforcement”) is charged with enforcing the Property Maintenance Code
pursuant to the processes specified in the Code. When a NCC Enforcement Officer
“determines that there has been a violation of this Chapter or has reasonable grounds
to believe that a violation has occurred, notice shall be given to the owner or persons
responsible for the property.” (Section PM 106.3.1.1; see also Section PM
106.3.1.2.1.)
                                          2
(“LIR Decision”) which concluded that the Ticket for an inoperable vehicle was

properly issued.

      Leonard has filed a petition for writ of certiorari from the LIR Decision.

                            STANDARD OF REVIEW

       “A petition for writ of certiorari ‘is simply a form that calls up, for review,

the record from the lower court or tribunal.’”3 The purpose of a writ of certiorari is

to “permit the higher court to review the conduct of a lower tribunal record.”4 “The

standard for reviewing a petition for writ of certiorari is ‘strictly limited.’”5 This

Court may not weigh evidence or review the lower tribunal’s factual findings.6

Moreover, this Court may not “consider the case on its merits.”7

      The scope of review is whether the lower tribunal “(1) committed errors of

law, (2) exceeded its jurisdiction, or (3) proceeded irregularly.”8 As explained by

the Delaware Supreme Court, a reviewing court needs to determine whether relief

from the judgment would be appropriate on any of the three grounds.9 A decision


3
  Millsboro Fire Co. v. State Fire Prevention Comm’n, 2014 WL 5396158, at *1
(Del. Super. Oct. 21, 2014) (quoting Maddrey v. Just. of Peace Ct. 13, 956 A.2d
1204, 1213 (Del. 2008)).
4
  Id. (quoting Maddrey, 956 A.2d at 1213).
5
  Black v. New Castle Cty. Bd. of License, 117 A.3d 1027, 1030 (Del. 2015) (citing
Matter of Butler, 609 A.2d 1080, 1081 (Del. 1992)).
6
  Black, 117 A.3d at 1031.
7
  Id. (quoting Christiana Town Ctr., LLC v. New Castle Cnty., 2004 WL 2921830,
at *2 (Del. Dec. 16, 2004) (TABLE)).
8
  Maddrey, 956 A.2d at 1213.
9
  See id.
                                          3
by a lower tribunal “will be reversed for an error of law . . . when the record

affirmatively shows that the lower tribunal has ‘proceeded illegally or manifestly

contrary to law.’”10 “Reversal on jurisdictional grounds is appropriate ‘only if the

record fails to show that the matter was within the lower tribunal’s personal and

subject matter jurisdiction.’”11 Finally, “[r]eversal for irregularities of proceedings

occurs ‘if the lower tribunal failed to create an adequate record for review.’”12

                                   DISCUSSION

      Leonard focuses his arguments on contentions of legal error as well as a claim

of procedural irregularity with respect to application of the standard of review. First,

Leonard contends that consideration by the LIR Board of photographs amounted to

legal error. Specifically, Leonard contends the search warrant was unconstitutional

and therefore photographs taken when the warrant was executed should not have

been considered. This Court disagrees.

      On May 2, 2019, a NCC Enforcement Officer observed what appeared to be

debris and inoperable vehicles on Leonard’s property and applied for a search

warrant to obtain evidence of the violations. On May 23, 2019, a Magistrate Judge

for the Justice of the Peace Court No. 11 issued a search warrant (the “Search

Warrant”) for the Property, to include “the exterior property area and the interior of


10
   Id. at 1214 (quoting Christiana Town Ctr., LLC, 2004 WL 2921830, at *2).
11
   Id. (quoting Christiana Town Ctr., LLC, 2004 WL 2921830, at *2).
12
   Id. (quoting Christiana Town Ctr., LLC, 2004 WL 2921830, at *2).
                                           4
vehicles.” A copy of the entire application and Search Warrant, including the

affidavit of probable cause and the warrant issued are included in the record.

Leonard’s challenge to the constitutionality of the search warrant is beyond the

limited scope of certiorari review. Nevertheless, this Court is satisfied with the

finding of probable cause, scope of the search warrant issued, and manner in which

the warrant was executed.

      Second, Leonard argues legal error by the LIR Board by failing to properly

apply the definition of “inoperable motor vehicle.” This Court disagrees. The LIR

Board properly considered and correctly applied the definition of inoperable motor

vehicle.13 Specifically, the LIR Board noted that the vehicle “lacked seats, with the

exception of the driver’s seat; there was no dashboard; [] no ignition switch” and

there was “no battery, air filter, or alternator, making the [v]ehicle inoperable.”14

Accordingly, the LIR Board made findings supported by the record evidence that

the vehicle was inoperable due to its “state of disrepair.”15 This Court is satisfied


13
   The Property Maintenance Code makes it “unlawful to park, store, or permit to be
parked or stored, other than in a fully enclosed permanent building, any vehicle that
is inoperable or incapable of being legally operated on any public roadway.”
(Section PM 302.8.3.) “Inoperable motor vehicle” is defined as “[a] vehicle that
cannot be driven upon the public streets, including but not limited to being
unlicensed, wrecked, abandoned, in a state of disrepair, or incapable of being moved
under its own power.” (International Property Maintenance Code 2018 § 202
(Definitions).)
14
   New Castle Cnty. Bd. of License Inspection & Review Decision, No. 2019-0446,
at 8–9 (June 24, 2020).
15
   Id. at 11.
                                         5
that the LIR Board did not commit legal error in its ruling that the vehicle was

inoperable.

      Leonard’s third and final argument is that the LIR Board committed legal error

and/or proceeded irregularly by applying the wrong standard of review. While the

LIR Board stated that the issuance of the Ticket was not arbitrary or capricious, the

LIR Board applied the correct standard of review and found that the issuance of the

Ticket for an inoperable vehicle was not contrary to law. Accordingly, the correct

standard of review was applied by the LIR Board.

                                  CONCLUSION

      Leonard’s petition is properly before this Court. The judgment below is final,

and there is no other available basis for review. Consideration of the matter is within

the scope of the personal and subject matter jurisdiction of the LIR Board. An

adequate record has been presented for this Court to conduct a review of the LIR

Decision. The LIR Board properly considered the record evidence and applied the

correct law. The LIR Board did not commit legal error. The LIR Board properly

considered the record evidence, applied the applicable law, and used the correct

standard of review.




                                          6
     NOW, THEREFORE, this 5th day of April 2021, the June 24, 2020

Decision of the New Castle County Board of License, Inspection and Review is

hereby AFFIRMED.

     IT IS SO ORDERED.

                                            Andrea L. Rocanelli
                                         The Honorable Andrea L. Rocanelli




                                     7